DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
2.	The abstract of the disclosure is objected to because Abstract, line 6, “comprising” should read --including--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-22 and 43-67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Distributed Fiber-Optic Technologies Drive New Intervention Applications”, Gardner et al. (referred hereafter Gardner et al.).

Referring to claim 15, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), the system comprising:
a processor unit comprising a processor and a memory, wherein the processor unit is adapted for signal communication with a receiver, and wherein the memory comprises an analysis application, that when executed on the processor (Figure 1), configures the processor to:
page 2, 1st col., lines 1-19; Figure 1), the sample data set being a sample of an acoustic signal (e.g., DFO/DAS) from a wellbore that comprises a fluid (Figure 2);
detect a broadband signal within the sample data set (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.), wherein the broadband signal at least includes a portion of the sample data set at frequencies above 0.5 kHz (Figure 2);
compare the broadband signal with a signal reference (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.);
determine that the broadband signal meets or exceeds the signal reference (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.);
determine the presence of sand inflow into the wellbore based on determining that the broadband signal meets or exceeds the signal reference (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section); and
provide an output indicative of the determination of the presence of the sand inflow (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).
As to claim 16, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application, when executed on the processor, further configures the processor to:
determine a spectral centroid of the sample data set (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2);
determine a spectral spread of the sample data set (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2);
determine that, where the sample data set for which the spectral centroid is determined comprises optical data indicative of the acoustic signal, the spectral centroid is greater than the spectral centroid threshold (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2), or, where the sample data set for which the spectral centroid is determined comprises the derivative of said optical data, the spectral centroid is less than the spectral centroid threshold;
determine that the spectral spread is greater than a spectral spread threshold (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2); and
determine the inflow of sand into the wellbore based on determining that, where the sample data set for which the spectral centroid is determined comprises said optical data, the spectral centroid is greater than the spectral centroid threshold (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2), or, where the sample data set for which the spectral centroid is determined comprises said derivative of said optical data, the spectral centroid is less than the spectral centroid threshold and determining that the spectral spread is greater than a spectral spread threshold.
Figure 1), wherein the analysis application, when executed on the processor, further configures the processor to:
frequency filter the sample data set into a plurality of frequency bands, wherein at least one frequency band of the plurality of frequency bands comprises frequencies greater than about 0.5 kHz wherein the signal reference comprises a baseline acoustic signal (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2); and
wherein the determination that the broadband signal meets or exceeds the signal reference comprises a determination that frequencies in the at least one frequency band comprising frequencies greater than about 0.5 kHz have an intensity greater than corresponding frequencies in the same at least one frequency band of the baseline acoustic signal (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2).
As to claim 18, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application, when executed on the processor, configures the processor to: obtain the baseline acoustic sample data set while the wellbore is shut in (e.g., choke – page 2, 1st col., line 3 to 2nd col., line 21).
Referring to claim 19, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the receiver is coupled to a distributed acoustic sensor (e.g., DAS – Figure 2; page 2, 1st col., lines 1-28) disposed in the wellbore, wherein the distributed acoustic sensor system comprises an optical fiber disposed alone at least a portion of a length of the wellbore (e.g., DFO/DAS - Figure 2; page 2, 1st col., lines 1-28), and wherein the receiver is optically coupled to the optical fiber (e.g., DFO/DAS - Figure 2; page 2, 1st col., lines 1-28).
Figure 1), wherein the analysis application further configures the processor to:
filter the sample data set within a predefined frequency range to produce a second data set in response to determining that the spectral centroid is greater than a spectral centroid threshold and in response to determining that the spectral spread is greater than a spectral spread threshold (page 2, 1st col., lines 1-48);
determine a spectral energy of the second data set (page 2, 1st col., lines 1-48); and
determine an amount of sand inflow into the wellbore at a defined depth based on the spectral energy (page 2, 1st col., lines 1-28).
Referring to claim 21, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), further comprising an output device, wherein the analysis application further configures the processor to:
generate a log of a plurality of spectral energies at a plurality of depths along the wellbore (page 2, 1st col., lines 1-28; Figure 2); and
display a sand log illustrating the plurality of spectral energies at the plurality of depths (page 2, 1st col., lines 1-28; Figure 2).
As to claim 22, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), further comprising an output device, wherein the analysis application further configures the processor to: display time-lapsed sand logs that visualize sanding at discrete periods of time (page 2, 2nd col., 1st para.; Figure 2).
	Referring to claim 43, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
determine a spectral centroid of the sample data set (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2);
e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2);
wherein the signal reference comprises a spectral centroid threshold and a spectral spread threshold, and wherein determining that the broadband signal meets or exceeds the signal reference comprises determining a difference between the spectral centroid and the spectral centroid threshold and determining that the spectral spread  is greater than the spectral spread threshold (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2); and
wherein determining the presence of sand inflow into the wellbore based on determining that the broadband signal meets or exceeds the signal reference comprises determining the presence of sand inflow into the wellbore based on determining the difference between the spectral centroid and the spectral centroid threshold and determining that the spectral spread is greater than a spectral spread threshold (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2).

	As to claim 44, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the sample data set for which the spectral centroid is determined comprises optical data indicative of the acoustic signal, and wherein the analysis application further configures the processor to:
	determine a zero or positive difference between the spectral centroid and the spectral centroid threshold and the determination that the spectral spread is greater than the spectral spread threshold indicates that the signal reference is met or exceeded (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2).

	Referring to claim 45, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1),  wherein the sample data set on which the spectral centroid is determined comprises a derivative of said optical data, and wherein the analysis application further configures the processor to:
	determine a zero or negative difference between the spectral centroid and the spectral centroid threshold and the determination that the spectral spread is greater than the spectral spread threshold indicates that the signal reference is met or exceeded (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2).

	As to claim 46, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
	filter the acoustic signal using a spatial filter to obtain the sample data set, wherein the sample                              data set is indicative of an acoustic sample over a defined depth in the wellbore (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2).

	Referring to claim 47, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the acoustic signal is detected within the wellbore while the fluid is being produced from the wellbore (page 2, 1st col., line 1 to 2nd col., line 21).

	As to claim 48, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the sample data set is representative of the acoustic signal across a frequency spectrum, and wherein the analysis application further configures the processor to:
	determine a plurality of frequency domain features of the sample data set (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2);
	wherein the determination of the presence of the sand inflow into the wellbore is based on a determination that the plurality of frequency domain features match a sand ingress signature (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section); and
	estimate a qualitative indication of a concentration of sand at one or more locations within the wellbore (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

	Referring to claim 49, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
	determine the presence of sand inflow at a plurality of locations within the wellbore (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

	As to claim 50, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
	determine a peak intensity or power at each location having the presence of sand inflow for a time period, wherein the qualitative indication is based on the peak intensity or power at each location (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2).

	Referring to claim 51, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the  processor to:
	determine an integrated magnitude of each peak (e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.; Figure 2); and determine a quality factor or width of each peak,
	wherein the qualitative indication is further based on the integrated magnitude and the Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section) or width of each peak.

	As to claim 52, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
	receive a measurement of sand produced in a fluid from the well using a surface measurement (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section);
	proportionally allocate a sand production to each location having the sand ingress based on the measured sand produced in the fluid and the relative qualitative indication of the concentration of sand at each location (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).
Referring to claim 53, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
generate a remediation plan for the well at the one or more locations having the sand inflow (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

	As to claim 54, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
	receive a second sample data set, wherein the second sample data set is representative of the acoustic signal across the frequency spectrum, and where the second ample data set is obtained when a production rate from the wellbore is increased (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section);
	determine a second plurality of frequency domain features of the second sample data set (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section);
	re-determine the presence of sand inflow within the wellbore based on the determination that the second plurality of frequency domain features match the sand ingress signature (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section); and
	re-estimate the qualitative indication of a concentration of sand at one or more locations Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

	Referring to claim 55, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), further comprising:
	determine a plurality of frequency domain features of the sample data set, wherein the sample data set is representative of the acoustic signal across a frequency spectrum, wherein the determination of the presence of the sand inflow comprise a determination of a presence of sand inflow at one or more locations within the wellbore based on the determination that the plurality of frequency domain features match a sand ingress signature (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section);
	generate a plan for a remediation procedure at a location of the one or more locations, wherein the remediation procedure is performed at a location of the one or more locations, and the sand inflow is reduced at the location based on the performance of the remediation procedure (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).
As to claim 56, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
receive an indication of a change in the and inflow rate at the one or more locations based on  a change in a production rate from the wellbore (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section);
determine a correlation between the production rate and the sand inflow rate at the one or more locations (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

	Referring to claim 57, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the performance of the remediation procedure comprises a change in an adjustable production sleeve or a choke in a production zone corresponding to a first location of the one or more locations (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

	As to claim 58, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the performance of the remediation procedure comprises a change in an intake sleeve in a production zone corresponding to a first location of the one or more locations (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

	Referring to claim 59, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the performance of the remediation procedure comprises a consolidation procedure at a first location of the one or more locations (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

	As to claim 60, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the performance of the remediation procedure comprises a change in identify a first location of the one or more locations (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section),
	wherein the first location has the highest rate of sand inflow of the one or more locations (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section),          and
	wherein the performance of the remediation procedure comprises the performance of the remediation procedure at the first location (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).
	Referring to claim 61, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), the system comprising:
	a processor unit comprising a processor and a memory, wherein the processor unit is adapted for signal communication with a receiver, and wherein the memory comprises an analysis application, that when executed on the processor (Figure 1), configures the processor to:
receive a sample data set (page 2, 1st col., lines 1-19; Figure 1), wherein the sample data set is a sample of an acoustic signal (e.g., DFO/DAS) originating within a wellbore that comprises a fluid (Figure 2), and wherein the sample data set is representative of the acoustic signal across a frequency spectrum (Figure 2);
e.g., “Sand entry will be observed as zones of greater acoustic energy on the DAS signal-to-noise plot. In addition, when processed into ⅓-octave frequency bands, the sand particle impacts will be clearly distinguished from fluid-related flow. The energy distribution and frequency spectrum may vary according to particle size and slug velocity.” – page 2, 1st col., next to last para.);
determine a presence of sand ingress at one or more locations within the wellbore based on determining that the plurality of frequency domain features match a sand ingress signature (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section);
generate a sand log comprising an indication of the sand ingress at the one or more locations within the wellbore (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section); and
display the sand log on an output (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

As to claim 62, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
calculate an acoustic or spectral energy at each of the one or more locations for a time period, wherein the sand log comprises a visualization of a depth verses RMS spectral energy graph (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section).

	Referring to claim 63, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
	calculate the acoustic or spectral energy at each of the one or more locations for a plurality        of time periods (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section),
	wherein the display of the sand log comprises a display of the sand log over the plurality of  time periods (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section).

	As to claim 64, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the sand log correlates one or more production zones in a wellbore with the one or more locations having the presence of sand inflow (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
	identify at least one production zone of the one or more production zones having the presence of sand inflow using the sand log (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

	As to claim 66, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein the analysis application further configures the processor to:
	identify a relative contribution of sand inflow at each of the one or more locations using the        sand log (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).
	Referring to claim 67, Gardner et al. disclose a system of detecting sand inflow into a wellbore (Figure 1), wherein each depth location along the wellbore not within the one or more locations has an acoustic or spectral energy set to zero within the display of the sand log (Figures 1-2; pages 1-2, Identifying Sand Ingress Zones section; pages 2-3, Real-Time Stimulation Monitoring section).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TOAN M LE/            Primary Examiner, Art Unit 2864